Case 20-02102   Doc 5   Filed 11/25/20 Entered 11/25/20 22:55:11   Desc Imaged
                        Certificate of Notice Page 1 of 4
Case 20-02102    Doc 5    Filed 11/25/20 Entered 11/25/20 22:55:11        Desc Imaged
                          Certificate of Notice Page 2 of 4


          IT IS HEREBY ORDERED THAT:

          1. The deadline for ClearPlay, Inc. to respond to the Complaint is extended from

             November 20, 2020 to Monday, December 21, 2020.

                                     (END OF ORDER)

 APPROVED AS TO FORM:

 STRIS & MAHER LLP


 By: _/s/ Elizabeth Brannen (with permission)__
 Elizabeth Brannen
 Attorney for VidAngel, Inc.




                                             2
Case 20-02102      Doc 5    Filed 11/25/20 Entered 11/25/20 22:55:11               Desc Imaged
                            Certificate of Notice Page 3 of 4


                        DESIGNATION OF PARTIES TO BE SERVED

        Service of the foregoing Order shall be made to the following parties in the manner
 designated below:

 BY CM/ECF ELECTRONIC SERVICE:

         The undersigned certifies that the parties of record in this case are identified below, are
 registered users of CM/ECF system, and are to receive notice of the foregoing order through the
 CM/ECF system.

    x   George B. Hofmann ghofmann@ck.law, dhaney@ck.law;mparks@ck.law
    x   George B. Hofmann tr trustee@ck.law,
        dhaney@ck.law;mparks@ck.law;UT16@ecfcbis.com;gbh@trustesolutions.net


        By U.S. Mail – I further certify that on this 20th day of November, 2020, a true and correct

 copy of the foregoing Order was sent by United States first class mail, postage prepaid, to the

 following at the addresses set forth below:

        Elizabeth Rogers Brannen
        Stris & Maher LLP
        777 South Figueroa Street
        Suite 3850
        Los Angeles, CA 90017


                                                      /s/ Teena Sanders




                                                 3
            Case 20-02102                Doc 5         Filed 11/25/20 Entered 11/25/20 22:55:11                                     Desc Imaged
                                                       Certificate of Notice Page 4 of 4
                                                              United States Bankruptcy Court
                                                                      District of Utah
Hofmann tr, IV,
      Plaintiff                                                                                                        Adv. Proc. No. 20-02102-KRA
ClearPlay, Inc.,
      Defendant
                                                     CERTIFICATE OF NOTICE
District/off: 1088-2                                                  User: mkh                                                                   Page 1 of 1
Date Rcvd: Nov 23, 2020                                               Form ID: pdfor1                                                            Total Noticed: 1
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Nov 25, 2020:
Recip ID                 Recipient Name and Address
                       + Elizabeth Rogers Brannen, Stris & Maher LLP, 777 South Figueroa Street Ste 3850, Los Angeles, CA 90017-5838

TOTAL: 1

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Nov 25, 2020                                            Signature:           /s/Joseph Speetjens




                                  CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on November 23, 2020 at the address(es) listed
below:
Name                               Email Address
George B. Hofmann
                                   on behalf of Plaintiff George B. Hofmann tr IV ghofmann@ck.law, dhaney@ck.law;mparks@ck.law

George B. Hofmann tr, IV
                                   trustee@ck.law dhaney@ck.law;mparks@ck.law;UT16@ecfcbis.com;gbh@trustesolutions.net

Ryan C. Cadwallader
                                   on behalf of Defendant ClearPlay Inc. rcadwallader@kmclaw.com, twhite@kmclaw.com


TOTAL: 3
